                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                       No. 5:14-CR-101-F

UNITED STATES OFAMERICA,                        )
                                                )
              v.                                )           REASSIGNMENT ORDER
                                                )
RAYMOND ELLIS OWENS                             )




       At the direction of the Court, and for the continued efficient administration of justice, the

above-captioned case is reassigned to the Honorable Louise Wood Flanagan, United States

District Judge, for all further proceedings. All future documents shall reflect the revised case

number of 5:14-CR-101-FL.



       SO ORDERED. This the 26th day of June, 2020.


                                                             /s/ Peter A. Moore, Jr.
                                                             Clerk of Court




          Case 5:14-cr-00101-FL Document 58 Filed 06/26/20 Page 1 of 1
